Citation Nr: 0509065	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected major depression and bipolar 
disorder, prior to March 23, 2000. 

2.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected major depression and bipolar 
disorder, since March 23, 2000.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from January to November 
1990.

The instant appeal arose from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Lincoln, Nebraska, which granted a claim for service 
connection for major depression and bipolar disorder and 
assigned a 50 percent evaluation effective April 22, 1997.  
The veteran appealed this decision, requesting an evaluation 
of 70 percent for his service-connected disorder.  By rating 
decision dated in April 2002, an increased rating, to 70 
percent, was granted for the period from April 22, 1997, to 
March 23, 2000.  Thereafter, a 50 percent rating was 
assigned.  

A December 2002 Board of Veterans' Appeals (Board) decision 
denied entitlement to a rating in excess of 70 percent prior 
to March 23, 2000, and indicated that a decision on the issue 
of entitlement to a rating in excess of 50 percent from March 
23, 2000, would be addressed in a later decision.  

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court), and in June 
2003 the Court granted a Joint Motion for Remand (Joint 
Motion).  The Joint Motion indicated that a remand was 
warranted for the Board to provide further reasons and bases 
as to why it concluded that the veteran's psychiatric 
disorder did not meet the criteria for a total schedular 
rating prior to March 23, 2000, and to address the finding in 
an April 1997 psychiatric examination that the veteran had 
periods of unemployment due to depression and low energy 
level.  In October 2003, the Board remanded the case to the 
RO for compliance with the Court's Order.  


FINDINGS OF FACT

1.  Prior to March 23, 2000, the veteran's psychiatric 
disability was productive of occupational and social 
impairment with deficiencies in areas such as work and family 
relations, judgment, thinking or mood due to such symptoms as 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships.

2.  Since March 23, 2000, the veteran's psychiatric 
disability was productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
70 percent prior to March 23, 2000 for major depression and 
bipolar disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 
9432 (2004).

2.  The criteria for the assignment of a rating in excess of 
50 percent since March 23, 2000 for major depression and 
bipolar disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 
9432 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with a VCAA letter dated March 11, 2004.  That letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate his 
claims for increased initial evaluations, as well as what 
information and evidence must be submitted by him, and what 
information and evidence would be obtained by VA.  The letter 
advised him what evidence was needed to establish entitlement 
to a higher evaluation for his service-connected psychiatric 
disorder.  The letter advised him that VA would attempt to 
get any relevant federal evidence, including VA treatment 
records dated from April 1997, as well as any private medical 
evidence which he identified and informed him that he needed 
to provide enough information about her records so that they 
could be requested in addition to information about former 
employers.  Further, the June 2002 statement of the case 
provided him with the law and regulations relevant to the 
VCAA, as did the December 2002 Board decision.
 
With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice and other development letters of 
record informed the veteran of his and VA's respective 
responsibilities in obtaining evidence, and notified him that 
he was ultimately responsible for providing the information 
and evidence to support his claim.  Given this 
correspondence, and the fact that the veteran has actually 
submitted evidence in his possession during the course of 
this appeal, it is untenable that the veteran would have 
refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession, and that the Board may 
proceed to an appellate decision without risk of prejudice.  
See also VAOPGCPREC 1-2004, 69 Fed. Reg. 25,174 (May 5, 2004) 
(holding that the Court's statement in Pelegrini, to the 
effect that 38 U.S.C.A. §§  U.S.C.A. § 5103(a) and 
38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA to include 
this fourth element as part of its VCAA notice, is obiter 
dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions.  VA 
has also developed the veteran's service medical records, VA 
treatment records, and employment records.  VA has also 
attempted to develop all private treatment records noted by 
the veteran.

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations have been provided in connection with the 
initial rating claims.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

An April 1997 psychiatric examination report shows that 
following service the veteran suffered from chronic 
depression, marked sleep pattern disturbance, reduced energy 
levels, irritability and prominent mood shifts. On 
examination, the veteran was friendly and cooperative.  He 
was oriented to person, place and time.  Affect was somewhat 
flattened and he appeared to be at least moderately 
depressed.  The veteran was able to follow a goal idea 
without disruption.  Currently he did not suffer from 
suicidal ideation although he had suffered from periodic 
suicidal ideation over the past 6 years.  His job history had 
been fairly regular with periods of unemployment due to 
depression and low energy level.  He continued to have energy 
shifts and mood swings.  There were no delusions or 
hallucinations observed or reported.  Judgment was adequate; 
insight was lacking.  He was in his fourth year of marriage 
to his wife.  

It was noted that the veteran's employment record was fairly 
well within normal limits and interpersonal relationships 
were mildly to moderately impaired.  It was opined that the 
veteran suffered from a psychotic disorder which had 
affective features including depression and poor mood 
modulation.  Many of the affective features continued to the 
present time, but considerably abated.  The veteran continued 
to show marked mood shifts, some behavioral dyscontrol and 
marked depression along with episodic suicidal ideation.  It 
was felt that the veteran should receive some treatment for 
his mood disorder and depression.  The diagnosis was bipolar 
disorder, alternating mild with mood shifts, suicidal 
ideation and energy loss.

The veteran reported that he had worked in May and June of 
1997 at a restaurant and that he had been fired due to 
insubordination and depression.  Records from that employer 
noted that the veteran's job was terminated when he failed to 
report to work.  He reported that he worked from July to 
September 1997 at a concrete company and that he was fired 
due to an accident.  That employer did not provide the reason 
for the termination of the veteran's employment, but it was 
noted that no concessions had been made for a disability.  In 
September and October 1997 the veteran reported that he 
worked in for a pizza delivery company and that he quit the 
job when he became angry at his supervisor.

A December 1997 medical record noted that the veteran had a 
current Global Assessment of Functioning (GAF) of 55 with a 
high in the last year of 65.  The veteran reported in medical 
records that he stopped taking his medication for his 
psychiatric condition in December 1998.  

The veteran reported that he worked at a fast food restaurant 
from October 1997 to December 1999 and that he left that 
position because he wanted a change.  That employer reported 
that the veteran was a good worker who missed no days due to 
disability.  The veteran worked from December 1999 to January 
2000 at a national retail store and that he was fired for 
insubordination.  Records were unavailable from the store 
with the address the veteran provided.  The veteran reported 
that he worked from February 2000 until January 2004 at a 
small industrial company and that he quit after arguing with 
his boss.  

On VA psychiatric examination in March 2000, it was noted 
that the veteran had continued to be clinically depressed.  
He had not been given antidepressants.  The veteran continued 
to exhibit low energy level, marked sleep problems, 
irritability, and mood shifts.  Since the veteran started 
taking medications 3 years before, his mood had improved to 
the point that he could work.  He was currently married and 
employed.  

On mental status evaluation, the veteran was alert and 
oriented to time, person and place.  Short and long term 
memory were grossly intact.  Speech was coherent and 
relevant.  Mood was somewhat down, but the veteran no longer 
had suicidal ideations.  Affect was reactive and appropriate 
to thought content.  There were no hallucinations or negative 
delusional thinking.  Concentration and attention were 
adequate.  The veteran demonstrated insight into his 
difficulties and he was motivated to make changes.  The 
impression was recurrent major depression without psychotic 
features.  His GAF was 55.

In February 2001 the veteran reported that he was depressed 
for one to two days every one to two months.  In November 
2001 medical records show that he was doing will and had 
improved.  In May 2002 the veteran remarked that his mood was 
better and work was easier.  He again reported in August 2002 
that he had less on-the-job stress.

A May 2003 record noted that the veteran was taking 
Wellbutrin and was more depressed due to his job, although he 
had less job stress and his family was doing well.  

In September 2003 the veteran sought treatment when he was 
angry about his job and his boss.  He reported that he had 
discontinued his Wellbutrin after about a month.  A 
psychiatrist assessed his psychiatric state and prescribed a 
second antidepressant.  He was also advised to take one month 
off work to stabilize his job and his medication and 
emotional state.  The psychiatrist assessed his GAF at 50, 
and he was referred to a psychologist.  The psychologist 
taught the veteran muscle relaxation techniques.  His GAF was 
assessed at 21, with a high in the past year of 51.  Three 
days later the psychologist assessed his GAF at 31, with a 
high in the past year of 51.  The veteran dropped by the 
psychiatrist's office the same day and told the physician 
that the medication was having the desired effect; he was 
more relaxed and less irritable.  His GAF was assessed at 55.  
Follow-up visits in late September, October and November 
revealed GAF scores consistently at 51 or above, with a high 
of 57.

In January 2004 the veteran quit his job after an argument 
with his boss.  A treatment record at that time noted he had 
a mildly depressed mood and his GAF scores were 55 and 51.  
He worked in February and March 2004 for a car dealership.  
That employer reported that he was a temporary hire who 
filled in until an experienced worker was located.  

In March 2004 the veteran began a new job with a publishing 
company which he has retained, at least through the latter 
part of 2004, the most recent medical evidence shows.  In May 
2004 he had a GAF of 57 and was doing better with less 
stress.  His October 2004 VA examination noted he was 
employed in a full-time job.  The veteran described it as a 
temporary job with a two-week layoff in December.  He 
reported job conflicts but indicated that he had been able to 
resolve them so that he would not be fired.  He also began 
the application process for a job with the U.S. Postal 
Service.  The examiner noted that the veteran's depressive 
symptoms as well as his nonservice-connected antisocial 
personality disorder were major factors with regard to his 
employability.  His GAF for the major depression was assessed 
at 52.  The examiner noted that he would estimate his level 
of occupational impairment "in the 30 range" using the VA 
rating system.  The examiner stated that he had no 
information that would support an increase in the veteran's 
present rating, nor did he have information that would 
support a reduction in the veteran's current disability 
evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Because the veteran is appealing the initial assignment of 
his disability rating, the severity of the disability is to 
be considered during the entire period from the initial 
assignment of the disability ratings to the present. See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  As is 
demonstrated in this case, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  As this case involves 
the ratings assigned in connection with the original grant of 
service connection for major depression and bipolar disorder, 
the Board will follow the mandates of the Fenderson case in 
adjudicating this claim.

Rating prior to March 23, 2000

A 70 percent evaluation is currently assigned for the period 
prior to March 23, 2000.  It is the veteran's contention that 
a higher evaluation is warranted for psychiatric disability 
which has worsened in severity.  The applicable regulation 
states that a 100 percent (total) rating is warranted where 
there exists: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. 

A 70 percent rating is warranted for:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The evidence in the file reveals that a total schedular 
evaluation is not warranted for the period prior to March 23, 
2000.  The evidence of record does not show that the 
veteran's psychiatric disability more nearly approximates the 
100 percent criteria.  The veteran does not have total 
occupational impairment.  On the contrary, while the record 
shows that the veteran held three jobs between May and 
October 1997 and that he was terminated for not showing up 
for work at one job and he reported that he quit another when 
he got angry at his supervisor, for most of the period 
between April 1997, when he filed his claim, and March 2000, 
he held one job.  From October 1997 to December 1999, a 
period of over two years, the veteran consistently held a 
position which he left, by his own admission, because he 
"wanted a change," and not as a result of his psychiatric 
symptomatology.  Significantly, this employer described him 
as a "good worker" who had "no days missed for 
disability."  He reported that he worked at another job 
between December 1999 and January 2000 where he reportedly 
was fired for insubordination.  That information could not be 
verified at store level.  Regardless, in February 2000 he 
began another job which he held for almost four years.

Thus, although the evidence shows that between April 1997 and 
March 2000 he did have several instances where he worked for 
brief periods for several employers, during this time period 
he predominantly was employed by one employer who recalls him 
as a good worker with no time missed for disability.  
Further, at the end of the period in question he began a job 
which he held for an ever longer period.  

The Board notes that the April 1997 private psychiatric 
examination report stated that the veteran had periods of 
unemployment due to depression and low energy level.  The 
Board does not find that that fact alone requires the 
assignment of a 100 percent schedular evaluation.  This is so 
because the same evaluator described the veteran's job 
involvement as "fairly regular" and also stated that "his 
employment record is fairly well within normal limits."  
These statements, describing the veteran's employability as 
"regular" and "normal", when taken in combination with the 
fact that for most of the time at issue here the veteran held 
the same job, did well in it according to his supervisor, and 
did not take time off from it for his disability, do not 
equate with the type of total occupational impairment noted 
in the rating schedule for a 100 percent evaluation.  As he 
had regular employment for 26 months (October 1997 to 
December 1999) of the 35 months at issue here (April 1997 to 
March 2000), the Board finds that entitlement to a higher 
evaluation is not warranted based on occupational impairment.

The veteran's records do not demonstrate total social 
impairment, either.  For the period prior to March 23, 2000, 
he was married.  He was assessed with only mild to moderate 
social impairment in the April 1997 psychiatric assessment.  
Further, the evidence over this period does not show such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.

After a thorough review of the record, the Board finds that a 
70 percent disability rating most nearly fits the 
symptomatology for the veteran's psychiatric disability.  The 
Board concludes that the veteran does not meet the criteria 
for the next higher rating of 100 percent.  There is no 
evidence of gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
disorientation to time or place; memory loss for names of 
close relatives; grossly inappropriate behavior; or an 
inability to maintain minimum levels of personal hygiene as 
would be required for a 100 percent schedular rating under 
the regulations.  After a thorough review of the record, the 
Board finds that a 70 percent disability rating most nearly 
fits the symptomatology for the veteran's psychiatric 
disability.  Accordingly, the preponderance of the evidence 
does not support the assignment of a schedular evaluation in 
excess of 70 percent at any time prior to March 23, 2000.  
See Fenderson, supra.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

The Board finds no reason to refer this case to the RO for 
consideration of an extraschedular evaluation.  The claims 
folders do not contain evidence of an exceptional disability 
picture.  The record shows that the veteran had not been 
hospitalized during the period in question.  Further, the 
Board does not find that there has been such marked 
interference with employment that regular application of the 
Rating Schedule is impractical.  As noted above, for most of 
the period between April 1997 and March 2000, the veteran 
successfully held one job.

Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from psychiatric disability is 
adequately compensated by the 70 percent schedular 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted.

Rating since March 23, 2000

A 50 percent evaluation is currently assigned for the 
service-connected psychiatric disability for the period since 
March 23, 2000.  It is the veteran's contention that a higher 
evaluation is warranted for psychiatric disability which has 
worsened in severity.  The applicable regulation states that 
a 50 percent rating is warranted where there exists: 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships

Though not determinative, the GAF scale provides guidance and 
illustrates the veteran's "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  See 38 C.F.R. § 4.125 (2004); 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A 21 to 30 score indicates "[b]ehavior is 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g. stays in bed all day; no job, home or friends).  A 31-
40 score indicates "some impairment in reality testing or 
communication (e.g. speech is at times, illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work)."  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  Finally, a 51-
60 score indicates "moderate symptoms . . . OR moderate 
difficulty in social, occupational, or school functioning . . 
. ."  Id.

Since March 2000, there are approximately nine assessments 
with a current GAF score in the 51-60 range.  Every 
assessment of the veteran's highest level of functioning in 
the last year has also been in the 51-60 range.  There are 
two current GAF scores, both by a psychologist in September 
2003, that assess the veteran below this range, at 21 and 31, 
respectively.  On the same days, a psychiatrist assessed the 
veteran in the 51-60 range.  Given that the overwhelming 
majoring of GAF scores over this period is within the 51-60 
range, and particularly given the fact that the two scores 
outside of that range were made by a psychologist and were, 
in essence, not supported by a physician who specializes in 
mental disorders, the Board finds that a GAF score in the 51-
60 range most accurately reflects the veteran's 
symptomatology during his period.  A score in this range 
reflects an individual with moderate symptomatology with 
moderate difficulty in social and occupational functioning 
which does not equal a rating in excess of 50 percent. 

Medical records, including examination reports and treatment 
records show that over this period the veteran often had 
depressed moods and that at times he had vague fantasies of 
hurting his boss without a clear intent or plan.  He also had 
difficulty in adapting to stressful circumstances including 
work and demonstrated difficulty in establishing and 
maintaining effective relationships.

Despite these difficulties, the veteran has been consistently 
employed for long periods since March 23, 2000.  He primarily 
held only one job, from February 2000 to January 2004.  After 
a job search in early 2004, the record shows he had begun to 
work at another job in March 2004 and that he was still 
working at that position in October 2004.  The veteran 
acknowledged it was full-time employment, even though he 
referred to it as a temporary job and indicated that he would 
be laid off for a couple of weeks in December.  

Further, the evidence shows less frequent problems with 
depression and that the veteran and his care providers felt 
that his psychiatric disorder had improved.  During the March 
23, 2000 VA examination it was noted that his mood had 
improved so he could work.  In February 2001 he reported that 
he only experienced depression for a day or two every month 
or two.  A November 2001 record noted that he was "doing 
well" and was "improved".  In May 2002 it was noted that 
his mood was better and that his work was easier.  In August 
2002 he reported less on the job stress.  In November 2003 
after receiving regular treatment for a couple of months, the 
veteran's mood was close to normal.  He was taking medication 
which was helping.  In May 2004 he was noted to be doing 
better after a job change.

The Board finds that this evidence does not show that a 
higher rating is warranted.  Since March 23, 2000, the record 
does not show that the veteran has experienced symptoms like 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; and neglect of personal appearance and 
hygiene.

Although the evidence shows some difficulty in adapting to 
stressful work circumstances and some inability to establish 
and maintain effective relationships, the preponderance of 
the evidence does not show that a 70 percent disability 
evaluation is warranted at any time since March 23, 2000.  
See Fenderson, supra.


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for service-connected major depression and bipolar 
disorder, prior to March 23, 2000, is denied. 

Entitlement to an initial disability rating in excess of 50 
percent for service-connected major depression and bipolar 
disorder, since March 23, 2000, is also denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


